            Case 2:18-cv-00442-CB Document 23 Filed 02/15/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT L. SCHOENFELD,                         )
                                              )
                       Plaintiff,             )       Civil Action No. 18-442
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
PALAMERICAN SECURITY, INC.,                   )
successor in interest to CRITERION            )
HEALTHCARE SECURITY, INC.,                    )
                                              )
                       Defendant.             )

                                     JUDGMENT ORDER

       Based on Plaintiff’s testimony and evidence presented at the hearing on damages held on

October 16, 2018 (see Transcript of Hearing on Damages, Doc. 22), as well as Plaintiff’s

Supplemental Declaration (Doc. 20), it is hereby ORDERED that:

       Judgment is entered, in favor of Plaintiff and against Defendant, PalAmerican Security,

Inc., successor in interest to Criterion Healthcare Security, Inc., in the amount of $ 330,181.53.

Specifically, the Court calculates this award as follows.

       The evidence shows that Plaintiff’s typical hourly wage as of his termination on August

12, 2016 was $11.25 per hour, (id. at ¶¶ 1, 6); that Plaintiff worked 36.5 hours per week, every

week of the year, (id. at ¶ 6); and that Plaintiff worked every day each week except for

Wednesdays and Saturdays, (id.). Plaintiff maintained this work schedule even when a work day

fell on one of eight specified holidays, and Plaintiff would receive double pay for working on

one of these holidays.1 (Id.) As of January 1, 2017, Plaintiff would have received a wage



1
 Following Plaintiff’s termination, the number of double-paid holidays falling on days Plaintiff
would have worked is given by the following list: 2016 - 4 days; 2017 - 4 days; 2018 - 8 days;
2019 - 7 days; 2020 - 6 days; 2021 - 7 days; 2022 - 7 days; 2023 - 8 days; 2024 - 7 days; 2025 - 7
                                                  1
           Case 2:18-cv-00442-CB Document 23 Filed 02/15/19 Page 2 of 3



increase to a base rate of $14.25 per hour. (Id. at ¶ 7.) Plaintiff would have worked at the

increased rate until his anticipated retirement at the end of the year 2028, at age 75. (See

Transcript of Hearing on Damages 17.)

        After his termination, Plaintiff found a time-limited, part-time position working for his

friend on a dry wall project. (Id. at 7.) Plaintiff earned $50 per day, working two to three days

per week, and twelve to thirteen weeks in total. (Id. at 8.)

        Prior to his termination in August 2016, Plaintiff received two lump sum workers’

compensation settlements of $5,000 each in April and May of 2016, for a total of $10,000 in

workers’ compensation payments. (Plaintiff’s Supplemental Declaration at ¶¶ 2-4.) These

settlements were “paid in respect of all past and future lost wages and earning power due to

th[ese] injur[ies] for the remainder of [Plaintiff’s] life.” (Id. at ¶¶ 3-4.)

        As a result of the above findings, subtracting Plaintiff’s earned wages and workers’

compensation payments from his back pay and front pay totals yields:

                                $ 67,549.732             Back pay

                                $ 274,194.303            Front pay

                                ($ 1,562.50)4            Mitigation

                                ($ 10,000.00)            Workers’ Compensation

                                ----------------
                                $ 330,181.535            Net Damages




days; 2026 - 7 days; 2027 - 7 days; 2028 - 7 days. (Exhibit C to Plaintiff’s Supplemental
Declaration.)
2
  From August 12, 2016 to February 15, 2019.
3
  From February 16, 2019 to December 31, 2028.
4
  This amount is equal to $50 per day multiplied by 2.5 days per week, multiplied by 12.5 weeks.
5
  No evidence has been presented concerning discounting future compensation to present value,
and the Court therefore has no basis on which to apply present discounting.
                                                    2
          Case 2:18-cv-00442-CB Document 23 Filed 02/15/19 Page 3 of 3



       The Court will address counsel’s motion for fees and interest in a separate order, and it

will enter herewith an Order under Federal Rule 58 and mark this case closed.

       IT IS SO ORDERED.



February 15, 2019                                    s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge


cc (via ECF email notification):

All counsel of record




                                                3
